In re American Property & Cas. Co.;— Defendant(s); applying for supervisory and/or remedial writs; Parish of Jefferson 24th Judicial District Court Div. “0” No. 511-554; to the Court of Appeal, Fifth Circuit, No. 98-CW-1378, 98-CW-1323.
Granted. Relator is ordered to file the disputed documents in the court of appeal under seal, and the court of appeal is ordered to reconsider relator’s application after conducting an in camera inspection of these documents.
CALOGERO, C.J. not on panel.
*4KIMBALL, J. would deny the writ.
JOHNSON, J. would deny the writ.